 1                                   UNITED STATES DISTRICT COURT
 2                                  EASTERN DISTRICT OF CALIFORNIA
 3

 4       ESTATE OF CECIL ELKINS, JR., et al.,                    CASE NO. 1:13-CV-1483 AWI SAB
 5                              Plaintiffs
                                                                 ORDER REGARDING MOTION TO
 6                     v.                                        DISQUALIFY AND MOTION TO
                                                                 SUBSTITUTE
 7       HIPOLITO PELAYO,
                                                                 (Doc. Nos. 167, 178)
 8                              Defendant
 9

10            Currently pending and set for hearing on May 13, 2019, are Plaintiffs’ motion to substitute
11 Dennis Elkins (as the executor of Cecil Elkins, Sr.’s estate) for decedent Cecil Elkins, Sr. and

12 Defendant’s motion to disqualify Dennis Elkins as the guardian ad litem for two minor plaintiffs.1

13 Defendant’s motion and opposition to Plaintiffs’ motion to substitute are based on allegations that

14 Dennis Elkins has committed fraud against minor-Plaintiffs Devin Elkins and Dylan Elkins in the

15 probate proceedings of Cecil Elkins, Sr.

16            On April 22, 2019, Plaintiffs filed a notice of non-opposition to Defendant’s motion to
17 disqualify Dennis Elkins. See Doc. No. 183. The notice states that, although Dennis Elkins

18 denies that he engaged in fraudulent conduct towards the minor plaintiffs in the probate

19 proceedings, he nevertheless wishes to recuse himself. See id. Plaintiffs state that an application

20 to substitute the guardian ad litem will be filed separately. See id.

21            On April 29, 2019, Plaintiffs filed a notice of withdrawal of the motion to substitute. See
22 Doc. No. 185. The notice states that Plaintiffs intend to dismiss Cecil Elkins, Sr.’s claims against

23 Defendant with prejudice and thus, withdraw their motion. See id.

24            Discussion
25            With respect to the motion to substitute parties, the Court accepts Plaintiffs’ withdrawal.
26 However, in light of the representations made in the notice of withdrawal, the Court will set a
27

28
     1
      Also pending and set for a hearing on May 13, 2019, is Defendant’s motion for judgment on pleadings. This order
     does not affect or relate to that defense motion.
 1 deadline for Plaintiffs to file dismissal papers or motion to dismiss the claims of Cecil Elkins, Sr.

 2 from this case.

 3         With respect to the motion to disqualify, the allegations against Dennis Elkins are serious
 4 and raise significant questions over Mr. Elkins’s suitability to act as a guardian ad litem.

 5 However, as explained above, Plaintiffs’ response states that Mr. Elkins denies the allegations

 6 against him and that Mr. Elkins seeks to recuse himself. Given the non-opposition to the request

 7 to disqualify, the Court need not determine whether Mr. Elkins has actually engaged in fraud. It is

 8 enough to disqualify Mr. Elkins based on the non-opposition filed by Plaintiffs. As with the

 9 motion to substitute, Plaintiffs will be given a deadline in which to file a motion to appoint a new

10 guardian ad litem for minor-Plaintiffs.

11

12                                                ORDER
13         Accordingly, IT IS HEREBY ORDERED that:
14 1.      Plaintiff’s motion to substitute (Doc. No. 168) is DENIED as WITHDRAWN;
15 2.      Defendant’s motion to disqualify Dennis Elkins from serving as the guardian ad litem for
16         minor-Plaintiffs Devin Elkins and Dylan Elkins (Doc. no. 178) is GRANTED as
17         unopposed;
18 3.      Dennis Elkins is REMOVED as the guardian ad litem for minor-Plaintiffs Devin Elkins
19         and Dylan Elkins;
20 4.      Within fourteen (14) days of service of this order, Plaintiffs shall file:
21         a.        Appropriate dismissal papers/a dismissal motion regarding the claims of Cecil
22                   Elkins, Sr.; and
23         b.        A motion to appoint a new guardian ad litem for minor-Plaintiffs Devin Elkins and
24                   Dylan Elkins
25
     IT IS SO ORDERED.
26
27 Dated: May 2, 2019
                                                 SENIOR DISTRICT JUDGE
28

                                                       2
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     3
